Citation Nr: 0427255	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-07 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for gastritis.

3.  Entitlement to service connection for otosclerosis of the 
left ear.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ear condition.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dermatophytosis (fungal infection).

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dizziness (Eustachian tube dysfunction), claimed to be the 
result of VA surgery conducted in August 2000.

7.  Entitlement to an increased disability rating for 
bilateral pes planus, currently evaluated as 10 percent 
disabling.

8.  Entitlement to service connection for dental trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2000, June 2001, and January 
2002 Department of Veterans Affairs (VA) rating decisions by 
the regional office (RO) in St. Petersburg, Florida, which 
denied entitlement to service connection for bilateral 
hearing loss, gastritis, and otosclerosis of the left ear; 
denied reopening of claims for service connection for a right 
ear condition (now status post stapedectomy) and 
dermatophytosis; denied compensation under 38 U.S.C.A. § 1151 
for dizziness; denied an increased rating for the veteran's 
service-connected pes planus; and denied service connection 
for dental trauma.  As discussed in more detail below, the 
Board finds that the veteran filed a timely notice of 
disagreement with the RO's denial of his pes planus and 
dental trauma claims, thereby initiating, but not perfecting, 
an appeal.

The only issue ready for appellate disposition at this time 
is the claim for service connection for bilateral hearing 
loss.  The others issues, as identified above, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.



FINDING OF FACT

The veteran currently has hearing loss, which is as likely as 
not related to his military service.


CONCLUSION OF LAW

The veteran incurred bilateral hearing loss as a result of 
his military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed in more detail below, other than the bilateral 
hearing loss claim, the rest of the veteran's claims must be 
remanded.  However, a favorable decision can be issued now on 
the hearing loss claim, and there is no prejudice to the 
veteran in the Board doing so.

Direct service connection can be established by showing that 
a particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385.  ("[I]mpaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that 38 C.F.R. § 3.385 did not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The service medical records do not show any complaints 
concerning the veteran's hearing.  However, upon separation 
from service, he complained of ringing in the ears.  The 
examiner completed portions of the report indicating that the 
condition was incurred while in the military service, that it 
was incurred in line of duty, that it was then a present 
physical defect, and that it would result in disability.  
Hearing tests were normal at that time.  Five months after 
the veteran's separation from service (July 1946), he was 
examined by William Muncy, M.D., with complaints of noise in 
the right ear.  Testing showed marked conduction deafness in 
the right ear, which Dr. Muncy opined was the result of an 
inflammation affecting either the middle or inner ear.  
Hearing tests for the left ear for conversation and whispered 
voice were shown as normal.  Upon VA examination in 1952, the 
veteran complained of decreased hearing acuity on the right.

The veteran now has a bilateral hearing loss disability 
according to VA standards, as shown by the VA treatment 
records.  He has reported a history of noise exposure during 
service to his VA treating physicians.  In April and August 
2000, an otolaryngology physician indicated that the 
veteran's hearing loss was primarily caused by otosclerosis 
with some superimposed sensorial neural hearing loss and 
probably some military aggravation. 

All service connection claims must be considered on the basis 
of the places, types and circumstances of a claimant's 
military service.  38 C.F.R. § 3.303(a).  The veteran's 
reported history of exposure to acoustic trauma is entirely 
consistent with the place and circumstances of the veteran's 
service.  The veteran served as an aerial engineer, and his 
service documents indicate that he assisted a pilot in 
operating a four engine B-17 airplane, including riding in 
the co-pilot's seat and constantly checking on various 
instruments and gauges.  Common sense dictates that riding in 
airplanes for more than three years during World War II would 
expose the veteran to noise.  When the fact is also 
considered that the veteran complained of ringing in the ears 
upon separation, it is very clear that he was exposed to 
noise during service, even if he did not have documented 
hearing loss upon separation.  

It appears that the hearing loss shown five months after 
service as well as a portion of the hearing loss currently 
shown is conductive in nature, resulting from otosclerosis or 
other ear diseases, and not from noise exposure.  However, a 
VA physician has stated that there is superimposed 
sensorineural hearing loss due to military aggravation.  The 
Board recognizes that the evidence in this case is not clear.  
Although it is true that the veteran's hearing loss is at 
least partially caused by currently non-service connected ear 
diseases, it is also true that some of the decreased hearing 
acuity has been medically related to prior noise exposure in 
the military - noise exposure which is entirely consistent 
with the veteran's service.  The veteran is entitled to have 
the benefit of the doubt resolved in his favor.  See 
38 U.S.C.A. § 5107.  Accordingly, the Board finds that the 
veteran has bilateral hearing loss as a result of his 
military service.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

The veteran states that he received treatment for the various 
claimed conditions at the VA Medical Center in Providence, 
Rhode Island, from 1946 until 1992.  He states that he has 
attempted to get those records but was told the records were 
lost.  There is no indication, however, that the RO at any 
time actually requested the records, to include a special 
request that any archived records be retrieved.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), VA is required to make as many requests as 
necessary to obtain VA treatment records until it is 
concluded that the records do not exist or that further 
efforts to obtain the records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).  It cannot be said that the veteran's 
statement that he was told the records were lost, standing 
alone, is enough to relieve VA of its responsibility to 
request the records.  

In the substantive appeal received in May 2002, the veteran 
requested a video conference hearing before a Veterans Law 
Judge.  In a substantive appeal received in June 2004, he 
indicated that he did not want a hearing.  The RO apparently 
considered the second substantive appeal as a withdrawal of 
the veteran's hearing request.  However, without an explicit 
withdrawal of the veteran's request for a hearing, due 
process concerns require that VA, at a minimum, ask the 
veteran to clarify whether he wants a hearing. 

An October 2000 rating decision, in pertinent part, denied an 
increased rating for the veteran's service-connected pes 
planus.  In his December 2000 notice of disagreement (NOD), 
he stated that he disagreed with the decision regarding 
"exacerbated feet."  In a second NOD received in June 2001, 
he indicated disagreement with the decision for "increased 
service connection" and listed "exacerbated feet problem 
that has effect [sic] my gait."  A NOD does not have to 
follow any specific format or contain certain language.  It 
is clear from the veteran's statements that he wished to 
appeal the rating assigned for his pes planus, which he felt 
was exacerbated and affecting his gait.  However, the SOC 
provided to the veteran in April 2002 did not include this 
issue.  The claim must be remanded to allow the RO to provide 
the veteran with a SOC on this issue.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

A January 2002 rating decision denied service connection for 
dental trauma.  A statement was received from the veteran in 
May 2002 indicated disagreement with the denials of his 
various service connection claims, and he listed dental 
trauma.  He also listed this issue on his substantive appeal 
received that same month.  Again, a SOC has not been provided 
to the veteran on this issue, and the claim must be remanded 
for that reason.

1.  Tell the veteran to send VA copies of 
any evidence relevant to his claims that 
is in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain the veteran's medical records 
from the VA Medical Center in Providence, 
Rhode Island, for treatment from 1946 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.  
If the records have been retired or 
archived, ask that the records be 
retrieved.

3.  Then, after reviewing any additional 
evidence obtained and ensuring that any 
actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, 
readjudicate the claims.  If any such 
action does not resolve a claim, issue 
the veteran and his representative a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

4.  Ask the veteran to clarify whether he 
wants a hearing before a Veterans Law 
Judge.  Then, schedule any hearing that 
he requests.  If he does not want a 
hearing, the case should be returned to 
the Board for further appellate review, 
if in order.  

5.  Provide the veteran and his 
representative a statement of the case as 
to the issues of entitlement to a 
disability rating greater than 10 percent 
for service-connected pes planus and 
entitlement to service connection for 
dental trauma.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  No action is required of the veteran until he is 
notified by the RO.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



